Order entered March 20, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00584-CV

                                   WAYNE RAND, Appellant

                                                 V.

                                STEVE MCMASTERS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-13633

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated January 24, 2014, we

notified the Court Reporter that the reporter’s record was overdue. We directed the Court

Reporter to file the record within thirty days. To date, the reporter’s record has not been filed.

       We ORDER Antonette Regor, Official Court Reporter for the 68th Judicial District

Court, to file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not been found indigent and has not paid for the record. We notify appellant that if we receive

verification he is not indigent and has not paid for the record, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c)
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


       Antonette Regor
       Official Court Reporter, 68th Judicial District Court

                                                     /s/       CAROLYN WRIGHT
                                                               CHIEF JUSTICE